OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice as an attorney and counselor-at-law in the State of New York by this court on December 6, 1965. He was convicted on a plea of guilty in the *88Albany City Court on April 26, 1990 of two counts of willful failure to file personal New York State tax returns for the calendar years 1986 and 1987 in violation of Tax Law § 1801 (a). He was temporarily suspended from the practice of law by this court pursuant to Judiciary Law §90 (4) (f) on May 23, 1990.
Respondent was convicted of a serious crime as defined by Judiciary Law § 90 (4) (d). The conviction constitutes a violation of the Code of Professional Responsibility (DR 1-102). He should be suspended from the practice of law for a period of six months commencing May 23, 1990 and until the further order of the court.
Boomer, J. P., Pine, Balio, Lawton and Davis, JJ., concur.
Final order of suspension entered pursuant to Judiciary Law § 90 (4) (g).